Exhibit 10.3.3

 

UNIVISION COMMUNICATIONS INC.

2004 PERFORMANCE AWARD PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is dated as of
[                  , 2006] by and between Univision Communications Inc., a
Delaware corporation (the “Corporation”), and [                            ]
(the “Participant”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to the Univision Communications Inc. 2004 Performance Award
Plan (the “Plan”), the Corporation has granted to the Participant effective as
of the date hereof (the “Award Date”), a credit of restricted stock units under
the Plan (the “Award”), upon the terms and conditions set forth herein and in
the Plan.

 

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

 

1.              Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to such terms in the Plan.

 

2.              Grant.  Subject to the terms of this Agreement, the Corporation
hereby grants to the Participant an Award with respect to an aggregate of
[                  ] stock units (subject to adjustment as provided in
Section 7.1 of the Plan) (the “Stock Units”).  As used herein, the term “stock
unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of the
Corporation’s Common Stock (subject to adjustment as provided in Section 7.1 of
the Plan) solely for purposes of the Plan and this Agreement.  The Stock Units
shall be used solely as a device for the determination of the payment to
eventually be made to the Participant if such Stock Units vest pursuant to
Section 3.  The Stock Units shall not be treated as property or as a trust fund
of any kind.

 

3.              Vesting.  Subject to Section 8 below, the Award shall vest and
become nonforfeitable with respect to twenty-five (25%) of the total number of
Stock Units (subject to adjustment under Section 7.1 of the Plan) on each of the
first, second, third and fourth anniversaries of the Award Date.

 

4.              Continuance of Employment.  The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Agreement.  Partial employment or service, even
if substantial, during any vesting period will not entitle the Participant to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of employment or services as provided
in Section 8 below or under the Plan.

 

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is

 

1

--------------------------------------------------------------------------------


 

subject to termination without cause, confers upon the Participant any right to
remain employed by or in service to the Corporation or any Subsidiary,
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment or services, or affects the right of the
Corporation or any Subsidiary to increase or decrease the Participant’s other
compensation or benefits.  Nothing in this paragraph, however, is intended to
adversely affect any independent contractual right of the Participant without
his consent thereto.

 

5.              Dividend and Voting Rights.  The Participant shall have no
rights as a stockholder of the Corporation, no dividend rights (except as
expressly provided in Section 7(b) with respect to Dividend Equivalent Rights)
and no voting rights, with respect to the Stock Units and any shares of Common
Stock underlying or issuable in respect of such Stock Units until such shares of
Common Stock are actually issued to and held of record by the Participant.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate.

 

6.              Restrictions on Transfer.  Neither the Award, nor any interest
therein or amount or shares payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered, either
voluntarily or involuntarily.  The transfer restrictions in the preceding
sentence shall not apply to (a) transfers to the Corporation, or (b) transfers
by will or the laws of descent and distribution.

 

7.              Timing and Manner of Payment.

 

(a)          Payment of Stock Units.  On or as soon as administratively
practical following each vesting of the applicable portion of the total Award
pursuant to Section 3, Section 8 or Section 9, the Corporation shall deliver to
the Participant a number of shares of Common Stock (either by delivering one or
more certificates for such shares or by entering such shares in book entry form,
as determined by the Corporation in its discretion) equal to the number of Stock
Units subject to this Award that vest on the applicable vesting date, unless
such Stock Units terminate prior to the given vesting date pursuant to
Section 8.  The Corporation’s obligation to deliver shares of Common Stock or
otherwise make payment with respect to vested Stock Units is subject to the
condition precedent that the Participant or other person entitled under the Plan
to receive any shares or other payment with respect to the vested Stock Units
deliver to the Corporation any representations or other documents or assurances
required pursuant to Section 8.1 of the Plan.  The Participant shall have no
further rights with respect to any Stock Units that are paid or that terminate
pursuant to Section 8.

 

(b)         Dividend Equivalent Rights.  Upon the payment of any Stock Unit
subject to the Award pursuant to Section 7(a), the Corporation shall pay the
Participant an amount in cash equal to the aggregate amount of the ordinary cash
dividends (if any) paid by the Corporation on a share of its Common Stock for
which the related dividend payment record date(s) occurred on or after the date
the Award was granted and on or before the date such Stock Unit became vested
pursuant to the terms hereof.  (The right to receive such payment is referred to
herein as a “Dividend Equivalent Right”).  For purposes of clarity, no interest
shall accrue with respect to the period between the dividend payment record date
and the date of payment of any Dividend Equivalent Rights, and no Dividend
Equivalent Rights shall be paid with respect to any Stock Units that terminate
pursuant to Section 8.

 

2

--------------------------------------------------------------------------------


 

8.              Effect of Termination of Employment.  The Participant’s Stock
Units (and any related Dividend Equivalent Rights) shall terminate to the extent
such units have not become vested prior to the first date the Participant is no
longer employed by the Corporation or one of its Subsidiaries, regardless of the
reason for the termination of the Participant’s employment with the Corporation
or a Subsidiary; provided, however, that if the Participant’s employment is
terminated by the Corporation or a Subsidiary without Cause (as defined below)
or as a result of the Participant’s death or Total Disability (as defined
below), the Participant’s Stock Units, to the extent such units are not then
vested, shall become fully vested as of the date of termination of the
Participant’s employment and shall be paid (along with any related Dividend
Equivalent Rights) in accordance with Section 7.  If the Participant is employed
by a Subsidiary and that entity ceases to be a Subsidiary, such event shall be
deemed to be a termination of employment of the Participant for purposes of this
Agreement (unless the Participant otherwise continues to be employed by the
Corporation or another of its Subsidiaries following such event), and no
accelerated vesting shall be required in such circumstances (i.e. the
termination shall be treated as a termination for Cause) unless otherwise
expressly provided by the Corporation in the circumstances.  If any unvested
Stock Units are terminated hereunder, such Stock Units (and any related Dividend
Equivalent Rights) shall automatically terminate and be cancelled as of the
applicable termination date without payment of any consideration by the
Corporation and without any other action by the Participant, or the
Participant’s beneficiary or personal representative, as the case may be.

 

For purposes of the Award, “Total Disability” means a “permanent and total
disability” (within the meaning of Section 22(e)(3) of the Code or as otherwise
determined by the Administrator).  For purposes of the Award, “Cause” shall have
the meaning given to such term in any written employment agreement then in
effect between the Participant and the Corporation or any of its Subsidiaries
that defines such term as it relates to a termination of the Participant’s
employment.  If there is no such written agreement (or if no such agreement
includes such a definition), “Cause” for purposes of the Award shall mean that
the Participant:

 

(1)                                  has been negligent in the discharge of his
or her duties to the Corporation or any of its Subsidiaries, has refused to
perform stated or assigned duties or is incompetent in or (other than by reason
of a disability or analogous condition) incapable of performing those duties;

 

(2)                                  has been dishonest or committed or engaged
in an act of theft, embezzlement or fraud, a breach of confidentiality, an
unauthorized disclosure or use of inside information, customer lists, trade
secrets or other confidential information; has breached a fiduciary duty, or
willfully and materially violated any other duty, law, rule, regulation or
policy of the Corporation, any of its Subsidiaries or any affiliate of the
Corporation or any of its Subsidiaries; or has been convicted of a felony or
misdemeanor (other than minor traffic violations or similar offenses);

 

(3)                                  has materially breached any of the
provisions of any agreement with the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries; or

 

3

--------------------------------------------------------------------------------


 

(4)                                  has engaged in unfair competition with, or
otherwise acted intentionally in a manner injurious to the reputation, business
or assets of, the Corporation, any of its Subsidiaries or any affiliate of the
Corporation or any of its Subsidiaries; has improperly induced a vendor or
customer to break or terminate any contract with the Corporation, any of its
Subsidiaries or any affiliate of the Corporation or any of its Subsidiaries; or
has induced a principal for whom the Corporation, any of its Subsidiaries or any
affiliate of the Corporation or any of its Subsidiaries acts as agent to
terminate such agency relationship.

 

9.              Adjustments Upon Specified Events.  The Administrator may
accelerate payment and vesting of the Stock Units (and any related Dividend
Equivalent Rights) in such circumstances as it, in its sole discretion, may
determine.  In addition, upon the occurrence of certain events relating to the
Corporation’s stock contemplated by Section 7.1 of the Plan (including, without
limitation, an extraordinary cash dividend on such stock), the Administrator
shall make adjustments if appropriate in the number of Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Award.  No such adjustment shall be made with respect to any ordinary
cash dividend for which Dividend Equivalent Rights may be paid pursuant to
Section 7(b).

 

10.       Tax Withholding.  Upon any payment of Dividend Equivalent Rights
and/or the distribution of shares of the Common Stock in respect of the Stock
Units, the Corporation (or the Subsidiary last employing the Participant) shall
have the right at its option to (a) require the Participant to pay or provide
for payment in cash of the amount of any taxes that the Corporation or the
Subsidiary may be required to withhold with respect to such payment and/or
distribution, or (b) deduct from any amount payable to the Participant the
amount of any taxes which the Corporation or the Subsidiary may be required to
withhold with respect to such payment and/or distribution.  In any case where a
tax is required to be withheld in connection with the delivery of shares of
Common Stock under this Agreement, the Administrator may, in its sole
discretion, direct the Corporation or the Subsidiary to reduce the number of
shares to be delivered by (or otherwise reacquire) the appropriate number of
whole shares, valued at their then fair market value (with the “fair market
value” of such shares determined in accordance with the applicable provisions of
the Plan), to satisfy such withholding obligation at the minimum applicable
withholding rates.

 

11.       Notices.  Any notice to be given under the terms of this Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Participant at the Participant’s last
address reflected on the Corporation’s records, or at such other address as
either party may hereafter designate in writing to the other.  Any such notice
shall be given only when received, but if the Participant is no longer an
employee of the Corporation, shall be deemed to have been duly given by the
Corporation when enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government.

 

12.       Plan.  The Award and all rights of the Participant under this
Agreement are subject to, and the Participant agrees to be bound by, all of the
terms and conditions of the provisions of the Plan, incorporated herein by
reference.  In the event of a conflict or inconsistency between

 

4

--------------------------------------------------------------------------------


 

the terms and conditions of this Agreement and of the Plan, the terms and
conditions of the Plan shall govern.  The Participant agrees to be bound by the
terms of the Plan and this Agreement.  The Participant acknowledges having read
and understanding the Plan, the Prospectus for the Plan, and this Agreement. 
Unless otherwise expressly provided in other sections of this Agreement,
provisions of the Plan that confer discretionary authority on the Administrator
do not (and shall not be deemed to) create any rights in the Participant unless
such rights are expressly set forth herein or are otherwise in the sole
discretion of the Administrator so conferred by appropriate action of the
Administrator under the Plan after the date hereof.

 

13.       Entire Agreement.  This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof.  The
Plan and this Agreement may be amended pursuant to Section 8.6 of the Plan. 
Such amendment must be in writing and signed by the Corporation.  The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.

 

14.       Limitation on Participant’s Rights.  Participation in the Plan confers
no rights or interests other than as herein provided.  This Agreement creates
only a contractual obligation on the part of the Corporation as to amounts
payable and shall not be construed as creating a trust.  Neither the Plan nor
any underlying program, in and of itself, has any assets.  The Participant shall
have only the rights of a general unsecured creditor of the Corporation with
respect to amounts credited and benefits payable, if any, with respect to the
Stock Units, and rights no greater than the right to receive the Common Stock as
a general unsecured creditor with respect to Stock Units, as and when payable
hereunder.

 

15.       Counterparts.  This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

16.       Section Headings.  The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

17.       Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

 

18.       Construction.  It is intended that the terms of the Award will not
result in the imposition of any tax liability pursuant to Section 409A of the
Code.  This Agreement shall be construed and interpreted consistent with that
intent.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

UNIVISION COMMUNICATIONS INC.,
a Delaware corporation

PARTICIPANT

 

 

By:

 

 

 

 

 

Signature

Print Name:

 

 

 

 

 

 

Its:

 

 

Print Name

 

6

--------------------------------------------------------------------------------


 

CONSENT OF SPOUSE

 

In consideration of the execution of the foregoing Restricted Stock Unit Award
Agreement by Univision Communications Inc., I,
                                                          , the spouse of the
Participant therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Unit Award Agreement and do hereby agree to be bound
by all of the terms and provisions thereof and of the Plan.

 

Dated:

 

, 2006

 

 

 

 

 

 

 

Signature of Spouse

 

 

 

 

 

 

Print Name

 

7

--------------------------------------------------------------------------------